Citation Nr: 0318006	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  97-30 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to an increased rating for cystitis, 
currently rated as 10 percent disabling.

2.	Entitlement to an increased rating for postoperative 
residuals of a duodenal ulcer, currently evaluated as 20 
percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


REMAND

On April 14, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to identify all VA and 
non-VA health care providers that have treated 
the veteran for cystitis and postoperative 
residuals of duodenal ulcer disease during the 
period of December 1996 to the present.  
Obtain records from each health care provider 
the appellant identifies.  Additionally, 
please obtain copies of any health records or 
medical notes pertaining to the veteran's care 
at the Etowah Health Care Center at 409 Grady 
Road, Etowah, TN  37331.  
2.  Make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be 
afforded genitourinary and gastrointestinal 
examinations in order to determined the 
current nature and severity of the service-
connected disabilities.  All indicated special 
studies and tests should be accomplished.  The 
veteran's local representative (American 
Legion) should be provided with information 
regarding the location, date, and time of the 
scheduled examinations.  This information 
should be relayed to the local American legion 
representative prior to the date of the 
examinations to allow them the opportunity to 
provide assistance with the veteran's travel 
to the VA Facility, if necessary.  
a.  With respect to the genitourinary 
examination, ask the examiner to review the 
clinical record and to state the current 
nature and extent of symptoms associated with 
the service-connected cystitis.  To the extent 
possible, ask the examiner to distinguish 
symptoms associated with service-connected 
disability from those associated with non-
service-connected factors.  In this regard, 
direct the examiner's attention to the 
veteran's history of a cholecystectomy in 
August 1970, a reference to renal or urethral 
calculus in 1996, prostate surgery performed 
privately in 1996 and a reference to prostate 
cancer in the clinical record.  In addition, 
ask the examiner to comment on the presence of 
any renal dysfunction, voiding dysfunction, 
urinary frequency, or voiding obstruction that 
may be associated with the service-connected 
condition.  

b.  With respect to the gastrointestinal 
examination, ask the examiner to review the 
entire clinical record and to offer a complete 
diagnosis as to the current nature and 
severity of the postoperative residuals of a 
duodenal ulcer.  Direct the examiner's 
attention to the history of subtotal 
gastrectomy in August 1970.  Ask the examiner 
to comment on the presence of any epigastric 
distress, circulatory symptoms after meals, 
diarrhea, anemia or weight loss associated 
with his service-connected stomach condition.  

c.	Send the claims folder to the examiners for 
review.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


